Appellant was convicted of embezzlement, and given three years in the penitentiary.
The indictment alleges that appellant was agent, employe, officer, recording and financial secretary, of the Odd Fellows lodge, and that as such agent, employe, and officer, recording and financial secretary, he embezzled $205, lawful current money of the United States of America, which had come to his possession and under his care by virtue of such agency, office, and employment. A brief synopsis of the evidence for the purposes of this opinion may be thus stated: Appellant was holding the office indicated in the indictment, and received money in small sums, due to the lodge, ranging from a few dollars to $50 in amount; the total aggregating something over $700, as claimed by the lodge. In making out his returns to the grand lodge of the order, he only accounted for $501. A committee was appointed by the lodge to investigate the matter. There were two or three attempted meetings between this committee and appellant, and finally a meeting between the committee and appellant's attorney; the lodge claiming a deficit of $226, and appellant asserting he owed the lodge nothing. This alleged discrepancy led to heated discussion in the lodge room, as well as with the committee; appellant becoming angry and used denunciatory language, asserting most emphatically that he owed the lodge nothing, but, if by arbitration it was discovered that he did, he was ready and willing to pay it. Finally Brooks was selected to arbitrate the matter, and upon his decision appellant paid over $177, which seems to have settled the matter, so far as any deficiency is concerned. Appellant was the secretary of this lodge from the 10th of January until the 10th of July, *Page 375 
and the theory of the State is that this money was collected during that time, and the evidence was introduced in support of this theory. From the receipt book, two or more of the receipts had been torn out. This is not shown to have occurred while defendant had charge of the book, and when those receipts were taken from the book is not made to appear.
There are several questions raised as to the sufficiency of the evidence. One contention is that the evidence fails to show that appellant occupied the position in the lodge which authorized him, by virtue of his office, to receive the money due the lodge. The language employed in the statement of facts tends to substantiate this proposition. It seems that under the rules of the lodge the "permanent secretary" was the officer upon whom devolved this duty. Whether the "recording and financial secretary" is the "permanent secretary," or whether they are different officers, is not explained. If the permanent secretary is a different officer from the recording and financial secretary, and it is the duty of the permanent secretary, as such officer, to receive the money, and it was not the duty of the recording and financial secretary to receive it, then the fiduciary relation constituted by the statute of embezzlement is not shown. Matters of this serious character should not be left in this confused condition, where the liberty of a citizen is involved. It is also contended that the evidence is not sufficient to support the conviction. While we pretermit deciding this question, yet we will say that the evidence is not satisfactory. The same may be said in this case as in the Stallings case, 29 Texas Crim. App., 220, — that it partakes more of an adjustment of a court of civil jurisdiction than in a criminal trial. It may be that upon a full elucidation of the facts the matter can be made to appear differently. It occurs to us that the evidence of fraud is not satisfactory.
There is a question which clearly requires a reversal of the judgment. The money came into the hands of appellant in small amounts at various times. If, in fact, any of it was embezzled, it was shown by circumstances only; that is, simply by reason of the fact that he received the money, and, in making out his grand lodge report, failed to account for all of it in that report. The State did not undertake to prove or show embezzlement, except the two facts that the money passed into his hands, and it was not accounted for in the grand lodge report. It is not attempted to be shown that he used any of the money. The court submitted only the theory of a felonious embezzlement. The question was properly raised in the trial court, and is submitted here, that the issue of a petty embezzlement should have been given in the charge. If there was an embezzlement of any amount, and that amount was less than $50, appellant was not guilty of a felony; and, in the absence of testimony satisfactorily showing a felonious embezzlement, the inferior degree of the offense should have been submitted to the jury. On issues of fact the accused is entitled to the benefit of the doubt. When there is a doubt of fact as to the grade of the offense, the jury *Page 376 
should be instructed appropriately in regard to the minor degree. The presumption obtains that, as between felony and misdemeanor, there being issues upon those questions, the accused is innocent of the greater offense.
The judgment is reversed and the cause remanded.
Reversed and remanded.